 Case 1:19-cv-00247-MU Document 17 Filed 08/13/20 Page 1 of 1         PageID #: 1035




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

JENNIFER YOUNGBLOOD,                   )
                                       )
      Plaintiff,                       )
                                       )
vs.                                    )     CA 19-0247-MU
                                       )
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
      Defendant.                       )


                                     JUDGMENT

      In accordance with the memorandum opinion and order entered on this date, it

is hereby ORDERED, ADJUDGED, and DECREED that the decision of the

Commissioner of Social Security denying Plaintiff benefits be AFFIRMED.

      DONE this the 13th day of August, 2020.

                                    s/P. BRADLEY MURRAY
                                   UNITED STATES MAGISTRATE JUDGE
